Lindsay, J.
The court is of opinion, that the merits of this case must be determined by the evidence, rather than by the legal questions raised in the assignment of errors.
The principal objection urged against the action of the court on the trial is the exclusion of the deposition of the witness, Anderson, who was alleged to have had possession of the note sued on, had collected it and failed to pay it over to the payee of the note.
It appears that the appellant’s intestate had deposited the note with Anderson for safe keeping, while he was gone to the war; and that the payor called upon the bailee of the note during ihe absence of the payee, paid it off in Confederate money, and the note was delivered up to him by the bailee. The deposition of the bailee was offered in evidence by plaintiff with the written release from liability by the administrator, which was excluded by the court, upon the ground that the' administrator had no legal right or authority to grant such release. It is needless to decide this *476question in the present case, as the deposition itself is before the court in the record; and giving it all the legal as well as moral force that can be claimed for it, it supports and sustains the ver-, diet of the jury, and does not militate against it in the slightest degree. The evidence of the defendant, who was introduced as a witness by the plaintiff, justified the finding of the jury. And the excluded deposition would have served only to confirm and strengthen their conclusion. If Anderson was originally only a depositary of the note, without authority to collect, his deposition itself shows that he was afterwards constituted by letter an rgent to collect, without any specific instructions or restrictions as to the mode and manner of collection; and under such general agency, what was done by the agent was done by the principal. And under the rulings of this court, it being one of those executed contracts in Confederate money, it will not he interfered with’ here.
The judgment is affirmed.
Affirmed.